DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claim 27, the limitation “wherein the overlap width…is equal to the particle diameter of the electrically conductive particle” appears to claim the structures shown in FIG.3/FIG. 5/FIG. 6. However, these structures do not appear to meet the recited “with shifting” in the longitudinal and shot-side directions. Thus, the limitation renders the claim indefinite and clarification is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25-26 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0212521 A1 to Bessho et al. (“Bessho”).										As to claim 25, Bessho discloses an anisotropic conductive film (10), comprising: an electrically insulating adhesive layer (16); and electrically conductive particles (14) disposed in a lattice form in the electrically insulating adhesive layer (16); wherein a discretionary electrically conductive particle (P0) is defined as a reference electrically conductive particle (P0), an electrically conductive particle (P1) closest to the reference electrically conductive particle (P0) is defined as a first electrically conductive particle (P1), and an electrically conductive particle (P2) equally close or next closest to the reference electrically conductive particle (P0) with regard to the first electrically conductive particle (P1) is defined as a second electrically conductive particle (P2), the second electrically conductive particle (P2) being absent from a lattice form axis including the reference electrically conductive particle (P0) and the first electrically conductive particle (P1), a projection image (q1) in a longitudinal direction of the anisotropic conductive film (10) of the reference electrically conductive particle (P0) and the first electrically conductive particle (P1) or the second electrically conductive particle (P2) overlap with shifting, a projection image (q2) in a short-side direction of the anisotropic conductive film (10) of the reference electrically conductive particle (P0) and the second electrically conductive particle (P2) or the first electrically conductive particle (P1) overlap with shifting, and an overlap width between electrically conductive particles (14) adjacent in the longitudinal direction of the anisotropic conductive film and an overlap width between electrically conductive particles (14) adjacent in the short-side direction of the anisotropic conductive film (10) are less than 0.5 times a particle diameter of the electrically conductive particle (14), wherein: the overlap width between electrically conductive particles (14) adjacent in the longitudinal direction of the anisotropic conductive film (10) is a maximum width in the short-side direction of the anisotropic conductive film (10) of an overlap region between the projection image (q1) in the longitudinal direction of the anisotropic conductive film (10) of the reference electrically conductive particle (P0) and the first electrically conductive particle (P1) or the second electrically conductive particle (P2), the overlap width between electrically conductive particles (14) adjacent in the short-side direction of the anisotropic conductive film (10) is a maximum width in the longitudinal direction of the anisotropic conductive film (10) of an overlap region between the projection image (q2) in the short-side direction of the anisotropic conductive film (10) of the reference electrically conductive particle (P0) and the second electrically conductive particle (P2) or the first electrically conductive particle (P1), and a center distance between the reference electrically conductive particle (P0) and the first electrically conductive particle (P1) and a center distance between the reference electrically conductive particle (P0) and the second electrically conductive particle (P2) are from 1.5 to 5 times the particle diameter of the electrically conductive particle (14) (See Fig. 1, Fig. 2, Fig. 3, Fig. 5, Fig. 9, ¶ 0005, ¶ 0011, ¶ 0012, ¶ 0017, ¶ 0072, ¶ 0073, ¶ 0074, ¶ 0075, ¶ 0076, ¶ 0077, ¶ 0081, ¶ 0083, ¶ 0091, ¶ 0093, ¶ 0133, ¶ 0141).								It would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to adjust and optimize the particle diameter and the distance between the electrically conductive particles to obtain the recited overlap width and the center distance in view of sufficient conductivity, reliability, pitch of the connection targets, and insulation (See ¶ 0011, ¶ 0012, ¶ 0074, ¶ 0075, ¶ 0076, ¶ 0077).													As to claim 26, Bessho further discloses wherein the lattice form disposition of the electrically conductive particles (14) is an oblique lattice form (See Fig. 9).			
    PNG
    media_image1.png
    700
    851
    media_image1.png
    Greyscale
			As to claim 32, Bessho discloses a connection structure, comprising: a first electronic component (32, 36), and a second electronic component (34, 38), wherein the first electronic component (32, 36) and the second electronic component (34, 38) are anisotropically conductively connected via the anisotropic conductive film (10) according to claim 25 (See Fig. 5, ¶ 0133).								As to claim 33, Bessho discloses a method of manufacturing a connection structure, the method comprising anisotropically conductively connecting a first electronic component (32, 36) with a second electronic component (32, 36) via the anisotropic conductive film (10) according to claim 25 (See Fig. 5, ¶ 0093, ¶ 0133).		As to claim 34, although Besso discloses an anisotropic conductive film (10), comprising: an electrically insulating adhesive layer (16); and electrically conductive particles (14) disposed in a lattice form in the electrically insulating adhesive layer (16); wherein a discretionary electrically conductive particle (P0) is defined as a reference electrically conductive particle (P0), an electrically conductive particle (P1) closest to the reference electrically conductive particle (P0) is defined as a first electrically conductive particle (P1), and an electrically conductive particle (P2) equally close or next closest to the reference electrically conductive particle (P0) with regard to the first electrically conductive particle (P1) is defined as a second electrically conductive particle (P2), the second electrically conductive particle (P2) being absent from a lattice form axis including the reference electrically conductive particle (P0) and the first electrically conductive particle (P1), a projection image (q1) in a longitudinal direction of the anisotropic conductive film (10) of the reference electrically conductive particle (P0) and the first electrically conductive particle (P1) or the second electrically conductive particle (P2) overlap without completely coinciding with each other, a projection image (q2) in a short-side direction of the anisotropic conductive film (10) of the reference electrically conductive particle (P0) and the second electrically conductive particle (P2) or the first electrically conductive particle (P1) overlap without completely coinciding with each other, and an overlap width between electrically conductive particles (14) adjacent in the longitudinal direction of the anisotropic conductive film (10) and an overlap width between electrically conductive particles (14) adjacent in the short-side direction of the anisotropic conductive film (10) are less than 0.5 times a particle diameter of the electrically conductive particle (14), wherein: the overlap width between electrically conductive particles (14) adjacent in the longitudinal direction of the anisotropic conductive film (10) is a maximum width in the short-side direction of the anisotropic conductive film (10) of an overlap region between the projection image (q1) in the longitudinal direction of the anisotropic conductive film (10) of the reference electrically conductive particle (P0) and the first electrically conductive particle (P1) or the second electrically conductive particle (P2), the overlap width between electrically conductive particles (14) adjacent in the short-side direction of the anisotropic conductive film (10) is a maximum width in the longitudinal direction of the anisotropic conductive film (10) of an overlap region between the projection image (q2) in the short-side direction of the anisotropic conductive film (10) of the reference electrically conductive particle (P0) and the second electrically conductive particle (P2) or the first electrically conductive particle (P1), and a center distance between the reference electrically conductive particle (P0) and the first electrically conductive particle (P1) and a center distance between the reference electrically conductive particle (P0) and the second electrically conductive particle (P2) are from 1.5 to 5 times the particle diameter of the electrically conductive particle (14) (See Fig. 1, Fig. 2, Fig. 3, Fig. 5, Fig. 9, ¶ 0005, ¶ 0011, ¶ 0012, ¶ 0017, ¶ 0072, ¶ 0073, ¶ 0074, ¶ 0075, ¶ 0076, ¶ 0077, ¶ 0081, ¶ 0083, ¶ 0091, ¶ 0093, ¶ 0133, ¶ 0141).												It would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to adjust and optimize the particle diameter and the distance between the electrically conductive particles to obtain the recited overlap width and the center distance in view of sufficient conductivity, reliability, pitch of the connection targets, and insulation (See ¶ 0011, ¶ 0012, ¶ 0074, ¶ 0075, ¶ 0076, ¶ 0077).	
Furthermore, the applicant also has not established the critical nature of the “overlap width…less than 0.5 times a particle diameter of the electrically conductive particle, the overlap width… is a maximum width, a center distance…from 1.5 to 5 times the particle diameter of the electrically conductive particle”. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have various ranges. 										It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations to adjust and obtain the recited overlap width and center distance in view of device dimensions, pitches of connection targets, and electrical/insulation properties, etc. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
		 
Response to Arguments
Applicant's arguments with respect to claim 25 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Usui et al. (US 2009/0090545 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815